Citation Nr: 0426205	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C. § 1151 for an above the knee right leg 
amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not been sent a VCAA notice letter.  He has not been informed 
of the information and evidence necessary to substantiate his 
claim, notice of which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA, or notice that he should provide any 
evidence in his possession that pertains to the claim.  Since 
the veteran has not been provided the required VCAA notice 
letter, a remand is required in order for the appellant to be 
provided proper notice.

In September 2003, the veteran submitted copies of VA medical 
records.  These included VA medical records from April 2000, 
immediately prior to the veteran's April 24, 2000 right knee 
amputation.  The RO did not supply the veteran a supplemental 
statement of the case considering these additional pertinent 
medical records, and some of these records had not been of 
record prior to the November 2002 statement of the case.  
These records must be considered by the RO, and a 
supplemental statement of the statement of the case issued, 
if appropriate, prior to review of the veteran's claim by the 
Board.

A review of the record indicates that not all of the VA 
medical records leading up to veteran's right above-the-knee 
amputation on April 24, 2000 are of record.  The record 
contains an April 2001 letter to the VA medical center 
requesting copies of all the hospital clinical records, 
surgical records (including the anesthesia record), nurses 
notes, laboratory and radiological reports, and final 
discharge summary covering the VA hospitalization.  This 
letter also requested copies of the veteran's informed 
consent forms.  In addition, the letter asked the VA medical 
center to provide a written statement if any of the 
appropriate documents could not be located.  Many of these 
requested records have not been received, and there is no 
letter from the VA medical center indicating that such 
documents cannot be located.  An attempt must be made to 
obtain all these records. 

The record contains a January 2002 VA medical opinion.  This 
opinion notes that rendering an opinion is difficult due to 
the lack of documentation.  A new opinion should be obtained 
which considers the additional medical evidence received in 
September 2003 as well as any additional medical evidence 
received pursuant this remand. 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim for entitlement to 
VA compensation benefits under the 
provisions of 38 U.S.C. § 1151 for an 
above-the-knee right leg amputation, 
notice of which evidence, if any, the 
claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, and notice that he 
should provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should contact the Madison, 
Wisconsin VA Medical Center and request 
copies of all of the veteran's treatment 
records from March and April 2000.  This 
should include all the hospital clinical 
records, surgical records (including the 
anesthesia record), nurses notes, 
laboratory and radiological reports, and 
final discharge summary covering the VA 
hospitalization.  The VA medical center 
should be asked to provide a written 
statement if any of the appropriate 
documents can not be located. 

3.  When the above actions have been 
accomplished, the claims files should be 
sent to the VA physician who provided the 
January 11, 2002 opinion if he is still 
available.  He (or another appropriate 
physician if the original VA physician is 
unavailable), should review the record 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's right above-the-knee amputation 
was a result of negligence on the part of 
the VA.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the November 
2002 statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




